Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 1 of 9




  EXHIBIT A
,
         Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 2 of 9
                                                                                                FILED
                                                                                              Electronically
                                                                                              PR19-00231
                                                                                       2019-04-26 03:09:33 PM
                                                                                           Jacqueline Bryant
     1      $3645                                                                          Clerk of the Court
            William E. Peterson, Bar No. 1528                                       Transaction # 7240960 : yvilori~
     2      Janine C. Prupas, Bar No. 9156
            SNELL & WILMER L.L.r.
     3      50 West Liberty Street, Suite 510
            Reno, Nevada 89501
     4      Telephone: 775-785-5440
            Facsimile: 775-785-5441
     5      Email: wpetersori(a-),swlaW.com
                    i ~r11~c1S~51y1aW.CUIl1
                      ~
     6
            A ttorneysfor Petitioners r
     7

     8
                  IN THE SECOND JUDICIAL DISTRICT COURT OF THE STATE OF NEVADA
     9
                                      IN AND FOR THE COUNTY OF WASHOE
    10
    11      IN THE MATTER OF THE                                 Case No.
    12      PEE PEE POP TRUST, PEE PEE POP                       Dept. No.
            TRUST II, PEE PEE POP TRUST III, MAN
            CUB TRUST, MAN CUB TRUST II, MAN
            CUB TRUST III, DATED JULY 22, 2013.


                                      PETITION. TO ASSUME JURISDICTION
                  This is a Petition by John Hurry, Trustee of the Pee Pee Pop Trust, Pee Pee Pop Trust II,
    17
           Pee Pee Pop Trust III, Man Cub Trust, Man Cub Trust II, and Man Cub Trust III dated July 22,
    18
           2013 (collectively the "Trusts"), for this Court to assume jurisdiction over the Trusts, and, along
    19
          ` with Interested Parties, Alpine Securities Corporation ("Alpine") and Scottsdale Capital Advisors
    20
           Corporation ("Scottsdale" and collectively the "Corporations"), that are indirectly owned by the
    21
           Trusts through SCA Clearing LLC and Scottsdale Capital Advisors Holdings, LLC, that are
    22
           wholly owned by the Trusts (collectively "SCA"), for declaratory and injunctive relief against
    23
           Financial Industry Regulatory Authority, Inc ("FINRA"). Specifically, Petitioners seek an order
    24
           that statutory "Certifications of Trust in Lfeu of Trust Instruments " as provided for under NRS
    25
           164.400 are sufficient proof of the existence and terms of the Trusts to satisfy the requirements
    26
           for continued membership in FINRA, to enjoin FINRA from terminating those memberships for
    27
           failure to provide actual trust instruments and other information protected from disclosure under
    28
     Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 3 of 9




 1 I Nevada law, or in the alternative, if this Court or another judicial body determines that such

 2     Certificates in Lieu of Trust Instruments are not sufficient, for an order permitting the Trusts to
 3     disclose the trust instruments and other information, notwithstanding trust provisions precluding
 4 I the Trustees from providing them.

 5             Pursuant to NRS 153.010, NRS 164.010, and NRS 164.015, John Hurry, Trustee of the
 6     Trusts and the Corporations, by and through their attorneys, Snell & Wilmer L.L.P., petition the
 7     court as follows: (1) to assume jurisdiction over the Trusts, (2) to declare the rights and
 8     obligations of the Trusts and the Corporations to furnish information regarding the Trust,
 9     including copies of the trust instruments to FINRA, (3) to restrain and enjoin FINRA from
10     demanding and compelling disclosure of all trust provisions and provide copies of the trust
11     instruments to FINRA, as a condition of maintaining the FINRA memberships of the
12     Corporations indirectly owned by the Trusts, and (4) in the event disclosure is required, to issue
       an order permitting the. Trustees to provide the documents and information as the Trusts forbid

       such disclosure without a court order. In support of the Petition, Petitioners allege and aver as
       follows:
       A.     Introduction and Relief Requested.
17            1.      John Hurry and his wife Justine Hurry are the Trustees of the Hurry Trust. John
18     and Justine Hurry are residents of the State of Nevada, own multiple properties in Washoe
19     County, and administer the Hurry Trust from numerous locations, including Washoe County,
20     Nevada. The Hurry Trust is and was a Nevada domiciled trust under NRS 164.010.
21            2.      In 2017, trust counsel for John and Justine Hurry determined that solely for tax and
22     estate planning purposes, the Hurry Trust should be divided into two and then six essentially
23     identical trusts, with John and Justine Hurry continuing as Trustees and managing trust assets,
24     and with the same beneficiaries. The Trusts are domiciled in the State of Nevada because the
25     Trustees are residents of the State of Nevada, the Trusts own property in the State of Nevada, and
26     part of the administration of the Trusts occurs in the State of Nevada. NRS 164.010(2).
27            3.      FINRA is a private corporation incorporated in the State of Delaware and does
   I
28 I business nationwide, including in Nevada. FINRA is registered to do business in Nevada and

                                                       -2-
                                         .                           .                             .
                       Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 4 of 9




                      I     does business in Nevada under foreign entity no. C5791-1991. FINRA is registered with the U.S.

                      2     Securities and Exchange Commission ("SEC") as a private corporation that aids arid assists the

                      3     SEC in regulating securities and brokerage firms. Of critical importance to brokers and dealers is

                      4     that any firm dealing with or in securities is required to be a member of FINRA, unless it is

                      5     regulated by a similar organization registered with the SEC.

                      6             4.       The Corporations, indirectly owned by the Trusts through SCA, are licensed and

                      7     registered inembers of FINRA and engaged in the brokerage business in numerous states,

                      8     including Nevada. The Corporations are now and for ma.ny years past have been wholly owned

                      9     by SCA.
                     10 '           5.       When the Hurry Trust acquired Scottsdale in 2011, the Corporations filed with

                     11     FINRA a form supplied by FINRA denominated as a Continuing Membership Application

                     12     ("CMA"), disclosing to FINRA that Scottsdale was being acquired by SCA, and that SCA was, in '

                     13     turn, owned by a Hurry Trust. That application was granted, no issue was raised regarding the
~I       NyU.

         U ~m        14     change in ownership of Scottsdale, and FINRA did not demand any further information regarding
       J O ~ .,`-°                                                                                                                 '
                     15     the terms or conditions of the Trust, or the trust instrument.
.--~          -

C/)        ~~        16            6.        After the Hurry Trust was divided, and in direct response to a communication from

                     17     FINRA, on April 10, 2019 the Corporations filed CMAs with FINRA noting (1) that the

                     18     ownership of the Corporations had not changed (SCA continued to own them), (2) that legal

                     19     ownership of SCA itself also had not changed (it was still owned by John and Justine Hurry as

                     20     Trustees), (3) nor had the beneficial ownership changed (the beneficiaries remained the same), (4) '
                     21     nor had the administration, operation or control of the Corporations, or SCA changed, (5) that

                     22     each trust owner of SCA was identical and administration remained with the same trustees, but

                     23     that the form and structure of the trust had been refornnatted from a single trust instrument to six

                     24     separate instruments.

                     25            7.        In addition to providing the foregoing information, the Corporations also provided

                     26     FINRA with Certificates of Trust In Lieu of Trust Instruments, in the exact form permitted under

                     27     Nevada law to prove not only the existence, but also the essential terms and conditions of the

                     28     Trusts. NRS 164.400 et. seq. That statute expressly provides that a trustee may present a

                                                                            -3-
 i
                  Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 5 of 9




                  1    11 certification of trust to any person, in lieu of a copy of any trust insti-ument, to establish the
                  2    11 existence or terms of the trust, and may present such certification voluntarily or to any person on
                  3      request with whom the trustee is dealing. The certification must be in affidavit form and signed
                  4      and acknowledged by the trustee. NRS 164.410 expressly provides that the certification may
                  5      confirm or provide the information regarding the existence of the trust, and identify or describe
                  6      the settlor, trustees, powers of trustees, revocability, and other information, but need not disclose
                  7      the dispositive provisions of the trust. Any person receiving such certificate is expressly
                  8      authorized to rely on it without further inquiry and can fully enforce his or her rights against trust
                  9      assets in accordance with the representations in the Certificate.
                10                8.     The statutory provisions providing for the "Certifications of Trust In Lieu of Trust
                11       Instrument" codifies Nevada's strong public policy protecting the privacy and confidentiality of
                12       Nevada Trusts, and promotes Nevada as a favorable state for the location and administration of
                13       trusts. Apart from Nevada Public Policy of maintaining the confidentiality of a Nevada domiciled
 ~       so
                14     I trust, the Trusts also expressly preclude disclosure except pursuant to lawful process or court
      J wv n
       0~6c-'
K.J    r.z.~
           " z--n 15     order.
~ o~ 16                           9.     FINRA declined to accept the CMAs, including the Certificates, deeming them
                17       incomplete, and demanded to see all provisions of the Trusts, and be provided with copies of all
                18       the trust instruments, in direct contravention of Nevada law. FINRA threatened that if such
                19      information is not provided by Apri125, 2019, FINRA will suspend the licenses and memberships ',
                20      of the Corporations in FINRA, which effectively puts them out of business immediately, and
                21      utterly destroys these assets of the Trusts.
                22                10.    FINRA's actions are not required, demanded or even permitted under its own
                23 ;    operating rules and procedures, and also severely undermine, indeed contravene and repudiate the
                24      public policy of Nevada to protect and preserve trust confidentiality, by essentially precluding
                25      trusts from owning and or operating any business in the securities broker and dealer industry
                26      unless they forfeit their rights under Nevada law to provide Certificates of Trust In Lieu of Trust
                27      Instruments, and perhaps, as in this case, violate the Trusts by compelling disclosure of all terms
                28      and conditions of the Trusts and the trust instruments without a court order.

                                                                           -4-
i
           Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 6 of 9




           1           11.     As noted, the trust instruments contaiii express provisioiis precluding the Trustees

           2   from disclosing the terms of the Trusts or trust documents in the absence of a court order, and

           3   FINRA has iio right to inflict loss and damage on the Trusts by destroying the value of their

           4   assets unless the Trusts forfeit their rights under Nevada law, disclose all information regarding

           5   their terms to FINRA, and also provide FINRA with a copy of the trust documents, at least until

           6   such time as a court of law determines that FINRA has a right to such information and trust
           7   documents, and further, that in such case, the court enters an order permitting the Trustees to
           8   provide and disclose the trust instruments.

           9           12.     The Trusts seek an order from this court declaring the rights and obligations of the
          10   Parties, and temporarily restraining FINRA from suspending the memberships of the
          11   Corporations until such time as the rights and obligations of the Parties are deteimined by this
          12   court or in another proceeding convened for such purpose, and in the event disclosure is required,
          13   to issue an order permitting the Trustees to disclose, and in the event disclosure is required, to
          14   issue an order permitting the Trustees to disclose.
          15   B.      Jurisdiction.

U) F ~a   16           13.     This Court has jurisdiction underNRS 164.010 whicli provides that on petition of
          17   a trustee, the district court of the county in which the trustee resides or conducts business, or in
          18   which the trust is domiciled, shall assume jurisdiction of the trust as a proceeding in rem. A trust
          19   is domiciled in this state if the trustee resides in the state, or the trust owns property in the state,
          20   one or more beneficiaries resides in the state, or part of the administration occurs in the state. All
          21   of these nexuses are satisf ed. Wlien the court assumes jurisdiction (as it may under the foregoing
          22   provisions), it may consider granting orders on other matters relating to the trust, including
          23   matters that might be addressed in a declaratory judgment relating to the trust, or petitions filed
          24   pursuant to NRS 164.015 and 153.031, whenever such matters are raised in connection with a
          25   petition filed under NRS 164.010. NRS 164.015 also provides that a petition may be brought for

          26   declaratory relief that relates to the trust, all matters pertaining to the administration of trusts,

          27   matters pertaining to rights involving trustees, and other matters for appropriate relief. NRS

          28   153.031 provides that a trustee may bring a petition regarding any aspect affecting the affairs of a

                                                                 -5-
                 Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 7 of 9




                     trust, including compelling compliance with applicable law and instruct the Trustees,

                            14.      Under Nevada trust law, an interested person is any person whose rights or

                     interests in a trust may be materially affected by a decision of the court. NRS 132.185. Such

                     person includes persons whose enforcement rights or interests may be affected by the outcome of

                     the proceeding. The Corporations, though named as Petitioners, are also interested parties in this

                     proceeding, as is FINRA.

                7           15.     NRS 164.005 provides that all provisions of Chapter 155 of the NRS apply to

                8    Chapter 164. NRS 155.180 provides that all rules of the Nevada Rules of Civil Procedure apply to

                9    Chapter 155 proceedings. This would include NRCP 65 (injunctive relief) and NRCP 57

               10    (declaratory judgments).

               11    C.     Declaratory and Injunctive Relief.
               12'          16.     Petitioners restate and reallege each and every one of their averments above.
               13           17.     A real and present controversy has arisen between FINRA and Petitioners in that
~     ;-
      ~o
      N
           ~   14    FINRA claims that it has the rig ht to susPend the membershipor licenses to do business of the
C'~
               15    Corporations unless the Trusts provide FINRA with complete and detailed information regarding

~ o~ 16              the terms and conditions of the Trusts, and the trust instruments, and Petitioners deny that FINRA

               17 ; has the right to such information or the right to obtain copies of the trust instruments as a

               18' condition for maintaining membership and to avoid suspension of their memberships.

               19           18.     Petitioners will suffer immediate and irreparable harm in the event the
               20 ' memberships in the Corporations are terminated or suspended without hearing, because they will

               21    sustain a total loss of their business, business prospects and goodwill, which could never be
               22    restored, and for the additional reason that the total Ioss of their business will be difficult to
               23    measure or ascertain with any definiteness or certainty, and for the additional reason that the
               24    Trusts preclude disclosure absent an order of the court permitting such.

               25           19.     Petitioners are likely to succeed on the merits of their claims, public policy favors

               26    granting injunctive relief, and the balance of hardships and equities strongly favors Petitioners.

               27            Wherefore, Petitioners pray,

               28           1.      That the Court enter an order declaring that Petitioners are not obligated to provide

                                                                       Wes
            Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 8 of 9




            1   FINR.A with all information concei7ling the Trusts or copies of the trust instruments as a

            2   condition of inembership in FINRA, or as a condition to avoid suspension of their membership in

            3   FINRA, until such time as the Court determines the rights and obligations of the Parties, or in the

            4   event such is required, to issue an order permitting such.

            5           2.     That the Court determine that Petitioners are not obligated to provide FINRA with

            6   all information concerning the Trusts, or copies of the trust instruments as a condition of

            7   maintaining their membership in FINRA.

            8          3.      For an order enjoining and restraining FINRA from terminating or suspending

            9   Petitioners membership in FINRA until such time as the court has determined the rights and

           10   obligations of the Parties.

           11          4.      For such further relief as the court deems just in the premises.

           12                                          AFFIRMATION
                                                   Pursuant to NRS 239B.030
           13
                       The undersigned does hereby affirm that the preceding document does not contain the social
~ 2        14
                security number of any person.
           15

~     od   16    Dated: Apri126, 2019                                    SNELL & WILMER L.L.P.
           17

           18                                                      B
                                                                    Y~
                                                                         William E. Peterson, No. 1528
           19                                                            Janine C. Prupas, No. 9156
                                                                         50 West Liberty Street, Suite 510
           20                                                            Reno, Nevada 89501
           21                                                            Attorneys for Petitioners
           22

           23

           24

           25

           26

           27

           28

                                                               -7-
                      Case 3:19-cv-00240-MMD-CBC Document 1-1 Filed 05/09/19 Page 9 of 9




                     1                                                                             VERIFICATION

                     2                 Under penalties of perjury, the undersigned declares that he is the attorney for the

                     3         Petitioners named in the Petition to Assunie Jurisdiction of Trusts and For Order Granting

                     4         Declaratory and Injunctive Relief Against Financial Industry Regulatory Authority, and knows

                     5         the contents thereof, that the Petition is made by the undersigned because the Petitioners are

                     6         absent from the County where I reside, and the matters set forth in the Petition that are based on

                     7         the documents provided in my Declaration are true of my own knowledge and belief based on

                     8         reasonable inquiry and that the averments and facts alleged that are not based on such, I believe to

                     9         be true on information and belief after inquiry.

                    10
                    11
                                                                                                         Villll: 1ATv1; E. PETERSON
                    12
                    13
                               STATE OF NEVADA                                  )
      V ~ ~         14                                                          ) ss.
                               COUNTY OF WASHOE )
T-1   ~ n R ~,...   15

~ oa 16                                On April 26, 2019, before me, the undersigned, a Notary Public in and for said State,

                    17         personally appeared William E. Peterson, personally known to me or proved to me on the basis of :

                    18         satisfactory evidence to be the person who executed the above instrument.

                    19                 WITNESS my: hand and official seal.

                    20
                    21
                                                        . . .►~:. . _
                           I'~ ~ -~ .~~ ~~~.~..~7`Y~.t~~~
                                U A:E Y PU sI,IC :
                    22                                 n.NNuJt1n.N1~iNMu~,MhN~, .                 ~.                                  .

                                      ~                            FiOLLY Vt►. LONGE                 _
                    23                -                    tlotar.y Pc!blfc ;State oi ticsvpcla L
                                                           l~.y~ninlment RecarJed in Washna CauntY
                    24                                  . hlo: ~6•93$2 2-~xFires May i6 2024~!   ...
                           '           ~.~.~.0 .:,,., . y.~ , ;.. . . ,.N.... .... ....... .

                    25
                    26

                    27

                    28 I

                                                                                                          -8-
